UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to EXOPACK HOLDING CORP. (Exact name of registrant as specified in its charter) Delaware 76-0678893 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3070 Southport Rd., Spartanburg, SC (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (864) 596-7140 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ (Not yet applicable to registrant) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer x Smaller reporting company ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The registrant is a privately held corporation and has no voting or non-voting common equity held by non-affiliates. As of August 12, 2009, one share of the registrants common stock was outstanding. EXOPACK HOLDING CORP. TABLE OF CONTENTS FORM 10-Q PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 1 Consolidated Balance Sheets as of June 30, 2009 (unaudited) and December 31, 2008 1 Consolidated Statements of Operations for the three and six months ended June 30, 2009 (unaudited) and 2008 (unaudited) 2 Consolidated Statement of Stockholders Equity for the six months ended June 30, 2009 (unaudited) 3 Consolidated Statements of Cash Flows for the six months ended June 30, 2009 (unaudited) and 2008 (unaudited) 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4T. Controls and Procedures 29 PART II OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 6. Exhibits 29 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS EXOPACK HOLDING CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands of dollars, except for share and per share data) June 30, December 31, (unaudited) Assets Current assets Cash $ 995 $ 1,712 Trade accounts receivable (net of allowance for uncollectible accounts of $1,606 and $2,088 for 2009 and 2008, respectively) 76,822 83,122 Other receivables 3,037 2,488 Inventories 89,433 91,304 Deferred income taxes 3,588 3,970 Prepaid expenses and other current assets 3,668 2,934 Total current assets 177,543 185,530 Property, plant, and equipment, net 179,648 173,757 Deferred financing costs, net 5,968 6,740 Intangible assets, net 66,196 67,119 Goodwill 64,465 64,372 Other assets 1,792 1,114 Total assets $ 495,612 $ 498,632 Liabilities and Stockholder's Equity Current liabilities Revolving credit facility and current portion of long-term debt $ 73,334 $ 74,492 Accounts payable 66,442 66,362 Accrued liabilities 31,787 39,244 Income taxes payable 1,013 832 Total current liabilities 172,576 180,930 Long-term liabilities Long-term debt, less current portion 220,058 220,082 Deferred income taxes 34,288 34,112 Other liabilities 20,813 20,776 Total long-term liabilities 275,159 274,970 Commitments and contingencies Stockholder's equity Preferred stock, par value, $0.001 per share - 100,000 shares authorized, no shares issued and outstanding at June 30, 2009and December 31, 2008 - - Common stock, par value, $0.001 per share - 2,900,000 shares authorized, 1 share issued and outstanding at June 30, 2009and December 31, 2008 - - Additional paid-in capital 73,103 72,811 Accumulated other comprehensive loss, net (10,049 ) (12,357 ) Accumulated deficit (15,177 ) (17,722 ) Total stockholder's equity 47,877 42,732 Total liabilities and stockholder's equity $ 495,612 $ 498,632 The accompanying notes are an integral part of these consolidated financial statements. 1 EXOPACK HOLDING CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in thousands of dollars) Three Months Ended Three Months Ended Six Months Ended Six Months Ended June 30, 2009 June 30, 2008 June 30, 2009 June 30, 2008 Net sales $ 162,750 $ 195,226 $ 342,183 $ 398,952 Cost of sales 143,468 173,800 298,961 356,483 Gross margin 19,282 21,426 43,222 42,469 Selling, general and administrative expenses 11,553 14,710 25,846 29,434 Operating income 7,729 6,716 17,376 13,035 Other expenses (income) Interest expense 7,147 7,645 14,314 15,611 Other expense (income), net (735 ) (166 ) (653 ) (1,013 ) Net other expenses (income) 6,412 7,479 13,661 14,598 Income (loss) before income taxes 1,317 (763 ) 3,715 (1,563 ) Provision for income taxes 357 213 1,170 27 Net income (loss) $ 960 $ (976 ) $ 2,545 $ (1,590 ) The accompanying notes are an integral part of these consolidated financial statements. 2 EXOPACK HOLDING CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS EQUITY (unaudited) (in thousands of dollars, except share data) Accumulated Additional Other Common Stock Paid -in Comprehensive Accumulated Shares Amount Capital Income (Loss) Deficit Total Balances at December 31, 2008 1 $ - $ 72,811 $ (12,357 ) $ (17,722 ) $ 42,732 Stock compensation expense - - 292 - - 292 Net income - 2,545 2,545 Translation adjustment - - - 2,308 - 2,308 Balances at June 30, 2009 1 $ - $ 73,103 $ (10,049 ) $ (15,177 ) $ 47,877 The accompanying notes are an integral part of these consolidated financial statements. 3 EXOPACK HOLDING CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (in thousands of dollars) Six Months Ended Six Months Ended June 30, 2009 June 30, 2008 Cash flows from operating activities Net income (loss) $ 2,545 $ (1,590 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities Depreciation and amortization 11,952 11,465 Deferred income tax provision (benefit) 358 (370 ) Stock compensation expense 292 334 Recovery of bad debts (204 ) (139 ) (Gain) loss on sales and disposition of property, plant and equipment (59 ) 249 Changes in operating assets and liabilities: Trade accounts receivable 7,757 (8,179 ) Inventories 3,056 (10,977 ) Prepaid expenses, other receivables and other assets (1,905 ) 219 Accounts payable and accrued and other liabilities (9,285 ) 9,581 Income tax receivable/payable 61 385 Net cash provided by operating activities 14,568 978 Cash flows from investing activities Purchases of property, plant and equipment, including capitalized software (13,922 ) (11,207 ) Proceeds from sales of property, plant and equipment 503 312 Acquisition of EPF - (389 ) Net cash used in investing activities (13,419 ) (11,284 ) Cash flows from financing activities Repayment of subordinated term loans (24 ) (74 ) Borrowings under revolving credit facility 367,928 465,837 Repayments of revolving credit facility (369,452 ) (455,680 ) Deferred financing costs paid - (110 ) Net cash (used in) provided by financing activities (1,548 ) 9,973 Effect of exchange rate changes on cash (318 ) (41 ) Decrease in cash (717 ) (374 ) Cash Beginning of period 1,712 1,308 End of period $ 995 $ 934 The accompanying notes are an integral part of these consolidated financial statements. 4 Exopack Holding Corp. and Subsidiaries Notes to Consolidated Financial Statements (unaudited) 1. Organization, Acquisitions and Basis of Presentation Exopack Holding Corp. and subsidiaries (the Company) was formed in October of 2005 through the acquisition and consolidation of three flexible packaging businesses, including Exopack Holding Corporation (Exopack), Cello-Foil Products, Inc. (Cello-Foil), and The Packaging Group (TPG). Following this acquisition and consolidation, the Company is wholly-owned by Exopack Key Holdings, LLC, which is a wholly-owned subsidiary of CPG Finance, Inc. (CPG), an affiliate of Sun Capital Partners, Inc. (Sun Capital). On August 6, 2007, the Company acquired 100% of the membership interests of InteliCoat Technologies Image Products Matthews, LLC and 100% of the outstanding shares of its affiliate, InteliCoat Technologies EF Holdco, Ltd. (collectively, Electronic and Engineered Films Business or EEF), and also acquired certain assets and assumed certain liabilities of other EEF entities (the EEF Acquisition). EEF, through its parent companies prior to the EEF Acquisition, was previously controlled by an affiliate of Sun Capital. The Company subsequently renamed this acquired EEF business Exopack Advanced Coatings (EAC). On November 28, 2007, the Company acquired certain assets and assumed certain liabilities of DuPont Liquid Packaging Systems performance films business segment (Liqui-Box), including its Whitby, Ontario, Canada operating facility. During 2008, the Company received $0.6 million for the net working capital adjustment due from the seller. This exceeded our original estimate by approximately $0.2 million, resulting in a corresponding reduction in the purchase price. Prior to the acquisition, the Company used Liqui-Box as a vendor for one of its Canadian facilities. The Company subsequently renamed this acquired Liqui-Box business and its existing Newmarket, Ontario, Canada facility Exopack Performance Films (EPF). The Company operates 18 manufacturing facilities located throughout the United States, United Kingdom and Canada. Ten manufacturing facilities are in the plastic packaging and films segment, of which the Company leases four (including two manufacturing facilities in Ontario, Canada) and owns the remaining six facilities. The Company operates six manufacturing facilities in the paper packaging segment, which are all owned properties. The Company also operates two manufacturing facilities in the coated products segment, both of which are leased, including one manufacturing facility in North Wales, United Kingdom. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared by the Company in accordance with accounting principles generally accepted in the United States of America for interim financial information and pursuant to the instructions to Form 10-Q and Article 10 of Regulation S-X of the Securities Exchange Act of 1934, as amended. Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted from this report. It is managements opinion, however, that all material adjustments (consisting only of normal recurring adjustments, unless otherwise noted) have been made which are necessary for a fair statement of the Companys financial position, results of operations and cash flows. The results for the interim periods are not necessarily indicative of the results to be expected for any other interim period, for the fiscal year or for any future period. The consolidated balance sheet at December 31, 2008 has been derived from the audited financial statements at that date but does not include all of the information and disclosures required by accounting principles generally accepted in the United States of America for complete financial statements. For further information, refer to the consolidated financial statements and notes thereto included in the Companys Annual Report on Form 10-K for the fiscal year ended December 31, 2008. Certain reclassifications have been made to the prior period consolidating financial statements to conform to the current presentation. 2. Recent Accounting Pronouncements In December 2007, the Financial Accounting Standards Board (FASB) issued Statement on Financial Accounting Standards (FAS or SFAS) No. 160, Non-controlling Interest in Consolidated Financial Statements, an amendment of ARB No. 51 (FAS No. 160), which amends ARB 51 to establish accounting and reporting standards for the non-controlling interest in a subsidiary and for the deconsolidation of a subsidiary. The standard was effective for the Company on January 1, 2009. The adoption of this standard did not have an effect on the Companys consolidated financial position and results of operations. In December 2007, the FASB issued FAS No. 141 (Revised 2007), Business Combinations (FAS 141 (R)), which establishes principles and requirements for how an acquirer in a business combination recognizes and measures in its financial statements, the identifiable assets acquired, the liabilities assumed, and any non-controlling interest in the acquiree. The statement also provides guidance for recognizing and measuring the goodwill acquired in the business combination and determines what information to disclose to enable users of the financial statements to evaluate the nature and financial effects of business combinations. FAS 141(R) was effective for the Company on January 1, 2009. Accordingly, any future business combination the Company enters into will be subject to this new standard. 5 The FASB issued FAS No. 157, Fair Value Measurements , which defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements. FAS No. 157 will apply whenever another standard requires (or permits) assets or liabilities to be measured at fair value. The standard does not expand the use of fair value to any new circumstances, and was effective for the Company on January 1, 2008. In early 2008, the FASB issued Staff Position (FSP) FAS157-2, which delayed by one year, the effective date of FAS No. 157 for all non-financial assets and non-financial liabilities, except those that are recognized or disclosed at fair value in the financial statements on at least an annual basis. The Companys adoption of the standard, as it related to non-financial assets and liabilities in the first quarter of 2009, did not have an effect on its consolidated financial position and results of operations. In April 2008, the FASB issued FSP No. FAS 142-3, Determination of the Useful Life of Intangible Assets (FSP FAS 142-3), which amends the factors that should be considered in developing renewal or extension assumptions used to determine the useful life of a recognized intangible asset under FAS No. 142, Goodwill and Other Intangible Assets . This FSP is effective for fiscal years beginning after December 15, 2008. The Companys adoption of the standard did not have an effect on its consolidated financial position and results of operations. In December 2008, the FASB issued FASB Staff Position SFAS 132(R)-1, Employers Disclosures about Postretirement Benefit Plan Assets (FSP 132(R)), which provides guidance on an employers disclosures about plan assets of a defined benefit pension or other postretirement plan. This FSP is effective for fiscal years ending after December 15, 2009. The Company is currently evaluating the impact of adopting FSP 132(R) on its defined benefit pension and other postretirement plan note disclosures. In May 2009, the FASB issued FAS No. 165, Subsequent Events, which establishes principles and requirements for subsequent events, in particular, the period after the balance sheet date during which management of a reporting entity shall evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements, the circumstances under which an entity shall recognize events or transactions occurring after the balance sheet date in its financial statements, and disclosure that an entity shall make about events or transactions that occurred after the balance sheet date. FAS No. 165 was effective for the Company on June 15, 2009. The Company has evaluated all subsequent events that have occurred through August 12, 2009, the date of issuance of these interim consolidated financial statements. In June 2009, the FASB issued FAS No. 168, The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles, a replacement of FASB No. 162, which replaces Statement 162 and establishes the FASB Accounting Standards Codification as the source of authoritative accounting principles recognized by the FASB to be applied by nongovernmental entities in the preparation of financial statements in conformity with Generally Accepted Accounting Principles (GAAP). FAS No. 168 is effective for financial statements issued for interim and annual periods ending after September 15, 2009. The Company does not anticipate the adoption of this standard in the third quarter will have a material effect on its consolidated financial statements. 3. Inventories The Companys inventories are stated at the lower of cost or market with cost determined using the first-in, first-out method. Inventories are summarized as follows: June 30, December 31, (in thousands of dollars) Raw materials and supplies $ 37,968 $ 36,440 Work in progress 11,609 11,699 Finished goods 39,856 43,165 Total inventories $ 89,433 $ 91,304 Goodwill and Other Intangible Assets Goodwill represents the excess of the purchase price over the fair value of net assets acquired in purchase business combinations. The Company had total goodwill of approximately $64.5 million and $64.4 million at June 30, 2009 and December 31, 2008, respectively. 6 At June 30, 2009, approximately $33.5 million, $28.3 million and $2.7 million of goodwill was assigned to the paper packaging segment, the plastic packaging and films segment and the coated products segment, respectively. Goodwill, with the exception of approximately $1.9 million assigned to the Companys coated products segment, is not deductible for tax purposes. The Companys other intangible assets are summarized as follows: June 30, December 31, (in thousands of dollars) Intangible assets Definite-lived intangible assets: Customer lists (amortized over 10-15 years) $ 17,110 $ 17,036 Patents (amortized over 2-15 years) 4,262 4,262 Trademarks and trade names (amortized over 15 years) 1,189 1,157 22,561 22,455 Accumulated amortization (7,365 ) (6,336 ) Definite-lived intangible assets 15,196 16,119 Indefinite-lived intangible assets-trademarks and trade names 51,000 51,000 Net intangible assets $ 66,196 $ 67,119 The increase in gross intangibles during the six months ended June 30, 2009 was due solely to the change in the exchange rates between the United States dollar and the British pound during the period. Amortization expense for definite-lived intangible assets for the three months ended June 30, 2009 and 2008 was approximately $509,000 and $596,000, respectively, and for the six months ended June 30, 2009 and 2008 was approximately $1.0 million and $1.1 million, respectively. Estimated future annual amortization for definite-lived customer lists, patents and trademarks and trade names is approximately $1.0 million for the remainder of 2009 and approximately $2.0 million for each of the years 2010 through 2013. 5. Financing Arrangements Issuance of Senior Notes On January 31, 2006, the Company completed an unregistered private offering of $220.0 million aggregate principal amount of 11.25% senior notes due 2014. Pursuant to an exchange offer, effective December 22, 2006, the Company exchanged the unregistered 11.25% senior notes due 2014 for new 11.25% senior notes due 2014 registered under the Securities Act of 1933 (the Notes). Interest on the Notes is payable semi-annually in arrears on February 1 and August 1 with the first such payment made by the Company on July 31, 2006. The Notes mature on February 1, 2014, unless previously redeemed, and the Company will not be required to make any mandatory redemption or sinking fund payment prior to maturity except in connection with a change in ownership or in the event of a sale of certain assets. At any time prior to February 1, 2010, the Company has the option to redeem all or a portion of the Notes at a redemption price equal to 100.0% of the principal amount of the Notes redeemed plus a make-whole premium and accrued and unpaid interest to the date of redemption. At any time on or after February 1, 2010, the Company may redeem all or a portion of the Notes at a redemption price equal to 100.0% of the principal amount of the Notes, plus a premium declining ratably to par (as defined in the indenture governing the Notes), plus accrued and unpaid interest to the date of redemption. The Company and all of its domestic restricted subsidiaries have fully and unconditionally guaranteed the Notes, which guarantees are fully secured by the assets of such guarantors. See Note 13 for consolidating financial information required by Rule 3-10 of Regulation S-X. The Notes place certain restrictions on the Company including, but not limited to, the Companys ability to incur additional indebtedness, incur liens, pay dividends, make investments, consummate certain asset sales, enter into certain transactions with affiliates, merge or consolidate with any other person or sell or otherwise dispose of the assets of the Company and its subsidiaries. Senior Credit Facility On January 31, 2006, the Company entered into a senior secured revolving credit facility with a syndicate of financial institutions. On August 6, 2007, the Company amended this facility to provide for an increase in the maximum credit facility to $75.0 million, which includes a Canadian dollar sub-facility available to our Canadian subsidiaries for up to $15.0 million (or the Canadian dollar equivalent). A reserve is established in the U.S. for the U.S. dollar equivalent of amounts outstanding under the Canadian sub-facility. On October 31, 2007, the Company amended this facility to provide for an increase in the maximum credit facility to $110.0 million and amended certain borrowing base limitations (the Senior Credit Facility). The Senior Credit Facility also provides the Companys domestic and Canadian subsidiaries with letter of credit sub-facilities. Availability under the Senior Credit Facility is subject to borrowing base limitations for both the U.S. and the Canadian subsidiaries, as defined in the loan agreement. The Senior Credit Facility matures on January 31, 2011. Under the terms of our lock box arrangement, remittances automatically reduce the revolving debt outstanding on a daily basis and therefore our Senior Credit Facility is classified as a current liability on the accompanying consolidated balance sheets. At June 30, 2009, approximately $73.3 million was outstanding and approximately $25.3 million was available for borrowings under the Senior Credit Facility. 7 Interest on the Senior Credit Facility will accrue on amounts outstanding under the U.S. facility at a variable annual rate equal to the U.S. Index Rate (as defined in the loan agreement) plus 0.5% or, upon the Companys prior notice, at an annual rate equal to LIBOR plus 1.5%. Interest will accrue on amounts outstanding under the Canadian facility at a variable annual rate equal to the Canadian Index Rate (as defined in the loan agreement) plus 0.5% or, upon the Companys prior notice, at an annual rate equal to the BA Rate (as defined in the loan agreement) plus 1.5%. The weighted average interest rate on borrowings outstanding under the Senior Credit Facility at June 30, 2009 was approximately 1.8%. The Senior Credit Facility also includes unused facility and letter-of-credit fees which are reflected in interest expense in the accompanying consolidated statements of operations. The Senior Credit Facility is collateralized by substantially all of the Companys tangible and intangible property (other than real property and equipment). In addition, all of the Companys equity interests in its domestic subsidiaries and a portion of the equity interests in its foreign subsidiaries are pledged to collateralize the Senior Credit Facility. The Senior Credit Facility places certain restrictions on the Company including, but not limited to, the Companys ability to incur additional indebtedness, incur liens, pay dividends, make investments, consummate certain asset sales, enter into certain transactions with affiliates, merge or consolidate with any other person or sell or otherwise dispose of the assets of the Company and its subsidiaries. At June 30, 2009, the Company was in compliance with these restrictions. At June 30, 2009, there were outstanding letters of credit of approximately $3.2 million under the Senior Credit Facility. Subordinated Term Loans On August 3, 2006, the Company entered into a subordinated term loan agreement with respect to a loan in the amount of approximately $238,000 and requiring monthly payments of principal and interest of approximately $4,000 for a five-year period. The Company has determined interest on the loan using the lenders annual implicit rate of 2.0%. The loan is collateralized by certain machinery and equipment of the Company. At June 30, 2009, approximately $106,000 is outstanding under this agreement. In conjunction with the EEF Acquisition, the Company acquired a subordinated term loan. The remaining principal balance of this subordinated term loan was paid off during the year ended December 31, 2008. 6. Stock Option Plan In December 2005, CPGs Board of Directors (the CPG Board) approved the establishment of the 2005 Stock Option Plan of CPG Finance, Inc. (the 2005 Stock Option Plan), in which officers and certain key employees of the Company are able to participate, and reserved 100,000 shares of CPGs non-voting common shares for the 2005 Stock Option Plan. Under the 2005 Stock Option Plan, options have a term of no longer than ten years and vest ratably over a five year period. The 2005 Stock Option Plan is administered by the CPG Board. SFAS No. 123(R) requires nonpublic companies that have used the minimum value method under SFAS No. 123 for either recognition or pro forma purposes to use the prospective method of SFAS No. 123(R) for transition. The prospective method allows companies to continue to account for previously issued awards that remain outstanding at the date of adopting SFAS No. 123(R) using pre-existing accounting standards and, accordingly, there will be no future material compensation expense related to the options issued in December 2005. The pro forma impact of the December 2005 options would be immaterial for disclosure purposes during 2009 and 2008. The prospective method also requires nonpublic companies to record compensation costs in accordance with SFAS 123(R) only for awards issued, modified, repurchased, or cancelled after the effective date. Compensation expense related to options issued subsequent to the adoption of SFAS 123(R) is being recorded ratably over the vesting period of five years. The CPG Board did not grant any stock options during the six months ended June 30, 2009. The CPG Board granted 23,550 options during the six months ended June 30, 2008 to certain of the Companys officers and key employees. The Company recorded stock compensation expense of approximately $147,000 and $131,000 during the three months ended June 30, 2009 and 2008, respectively, and approximately $292,000 and $334,000 during the six months ended June 30, 2009 and 2008, respectively. As of June 30, 2009, the total compensation cost related to non-vested awards not yet recognized was approximately $1.8 million. This compensation cost is expected to be recognized over the remaining weighted-average period of 3.1 years. 8 The fair values of the options granted were estimated on the dates of grant using the Black-Scholes option-pricing model with the following results and assumptions for the option grants which occurred during the years ended December 31, 2008, 2007 and 2006: 2008 Grants 2007 Grants 2006 Grants Weighted-average grant date fair value per share $ 88 $ 98 $ 42 Weighted-averaged expected lives (years) 10 10 10 Weighted average risk-free interest rate 3.79 % 4.75 % 5.10 % Volatility 40.0 % 40.0 % 40.0 % The following tables summarize information about stock options outstanding at June 30, 2009 (there were no stock options exercisable at June 30, 2009). Options Outstanding Weighted-average Number Remaining Exercise Price Outstanding Contractual Life $ 72 48,500 6.3 years $ 130 1,500 7.0 years $ 140 7,600 7.6 years $ 184 1,550 7.9 years $ 163 15,050 8.2 years $ 140 8,500 8.8 years 82,700 7.4 years Aggregate Weighted-average Options Weighted-average Intrinsic Remaining Outstanding Exe rcise Price Value Contractual Life Options outstanding at December 31, 2008 84,100 $ 104.40 Granted - $ - Forfeited (1,400 ) $ 72.00 Options outstanding at June 30, 2009 82,700 $ 104.95 $3.5 million 7.4 years There were 17,300 options available for grant at June 30, 2009 under the 2005 Stock Option Plan. 7. Employee Benefit Plans Defined Benefit Plans The pension assets and obligations of the Retirement Plan of Exopack, LLC (the Retirement Plan) and the pension obligations of the Exopack, LLC Pension Restoration Plan for Salaried Employees (the Restoration Plan) (collectively, the Pension Plans) were transferred to and assumed by the Company in connection with the acquisition of Exopack in 2005. Substantially all full-time employees of Exopack, LLC hired prior to June 30, 2003 were eligible to participate in the Retirement Plan. The Pension Plans were frozen prior to the acquisition of Exopack in 2005. Accordingly, the employees final benefit calculation under the Pension Plans was the benefit they had earned under the Pension Plans as of the date the Pension Plans were frozen. This benefit will not be diminished, subject to the terms and conditions of the Pension Plans, which will remain in effect. The Company also sponsors a postretirement benefit plan covering, on a restricted basis, certain Exopack employees pursuant to a collective bargaining agreement. 9 The components of the net periodic benefit cost (income) for the Pension Plans and the postretirement benefit plan are as follows for the three and six months ended June 30, 2009 and 2008: Pension Plans Three M o nths Ended Three M o nths Ended Six Months Ended Six Months Ended (in thousands of dollars) June 30, 2009 June 30, 2008 June 30, 2009 June 30, 2008 Interest cost $ 805 $ 824 $ 1,615 $ 1,555 Expected return on plan assets (668 ) (1,030 ) (1,335 ) (1,834 ) Amortization of net actuarial losses 168 - 341 - Net periodic benefit cost (income) $ 305 $ (206 ) $ 621 $ (279 ) Postretirement benefit plan Three M o nths Ended Three M o nths Ended Six Months Ended Six Months Ended (in thousands of dollars) June 30, 2009 June 30, 2008 June 30, 2009 June 30, 2008 Service cost $ 6 $ 5 $ 12 $ 10 Interest cost 7 5 14 11 Amortization of net actuarial (gains) (3 ) (4 ) (7 ) (8 ) Net periodic benefit cost $ 10 $ 6 $ 19 $ 13 The Company contributed approximately $275,000 and $247,000 to the Retirement Plan during the three months ended June 30, 2009 and 2008, respectively, and approximately $522,000 and $459,000 during the six months ended June 30, 2009 and 2008, respectively. Contributions of approximately $714,000 are expected to be made to the Retirement Plan during the remainder of 2009. At June 30, 2009, the fair value of our Pension Plans was estimated at $35.8 million, up from $31.5 million at March 31, 2009 and $33.5 million at December 31, 2008. The Companys minimum required contributions to the Pension Plans for fiscal year 2010 and thereafter will depend substantially upon the performance of plan assets in conjunction with current and future global market valuations. Retirement Plan for Employees of Exopack Performance Films, Inc. On January 29, 2008, the Company adopted the Retirement Plan for employees of Exopack Performance Films, Inc., retroactive to December 1, 2007. Exopack Performance Films employees at the Whitby location are eligible to participate in the plan. There are two portions of the plan, a Defined Contribution Plan and a Savings Plan. In the Defined Contribution Plan, contributions are made by the Company only, and are based on an age and service formula. The supplemental employer contribution to the Defined Contribution Plan is guaranteed for a two-year period that began on December 1, 2007. The Company contributed a total of approximately $242,000 and $249,000 to the Defined Contribution Plan during the three months ended June 30, 2009 and 2008, respectively, and approximately $453,000 and $494,000 during the six months ended June 30, 2009 and 2008, respectively. Of these amounts, approximately $151,000 and $154,000 was related to the guaranteed supplemental employer contribution during the three months ended June 30, 2009 and 2008, respectively, and approximately $283,000 and $305,000 was related to the guaranteed supplemental employer contribution during the six months ended June 30, 2009 and 2008, respectively. In addition, employees can contribute to the Savings Plan and receive a match of 50% on the first 4% the employee defers to the plan. The total expense related to the Savings Plan was approximately $41,000 and $44,000, for the three months ended June 30, 2009 and 2008, respectively, and approximately $77,000 and $88,000 for the six months ended June 30, 2009 and 2008, respectively. During a two year transitional period ending November 30, 2009, the employees will receive a contribution from the Company of 2% of total salary or wages in the Savings Plan regardless of their Savings Plan contribution. Total expense for employees who did not participate was $13,000 and $11,000 during the three months ended June 30, 2009 and 2008, respectively, and was $24,000 and $30,000, for the six months ended June 30, 2009 and 2008, respectively. Exopack, LLC Savings Plan In connection with the acquisition of Exopack in 2005, the Company adopted a defined contribution plan, the Exopack, LLC Savings Plan, covering substantially all full-time employees in the United States. Effective January 1, 2007, the Company combined the Exopack, LLC Savings Plan and the Cello-Foil 401(k) plan to form the Savings Plan for the Companies of Exopack, which covers substantially all full-time employees. The Company partially matches employee contributions which vest immediately. Expense totaled approximately $756,000 and $727,000 for the three months ended June 30, 2009 and 2008, respectively, and was approximately $1.5 million for both of the six month periods ended June 30, 2009 and 2008. 10 Deferred Compensation Agreements The Company has unfunded deferred compensation agreements, assumed in connection with the acquisition of Cello-Foil. The Company is obligated to provide certain deferred compensation for these Cello-Foil employees over specified periods beginning at age 62. In addition, the Company has agreed to provide certain death benefits for the employees to be paid over a specified period. The Company is accruing its obligations over the estimated period of employment of the individuals to age 62. As of June 30, 2009, the Company had two individuals receiving benefits under the agreements. The deferred compensation liability for these agreements was approximately $403,000 and $429,000 at June 30, 2009 and December 31, 2008, respectively (recorded in other liabilities in the accompanying consolidated balance sheets). Deferred compensation expense for each of the six month periods ended June 30, 2009 and 2008 was insignificant. Other Benefit Plans Since the acquisition of Exopack on October 13, 2005, the Company maintains a management incentive compensation plan that provides annual cash awards to eligible management personnel based on both Company and individual performance against predefined goals. The Company recognized charges of approximately $589,000 and $393,000 for the three months ended June 30, 2009 and 2008, respectively, and approximately $3.3 million and $1.0 million for the six months ended June 30, 2009 and 2008, respectively, for benefits under the management incentive compensation plan. 8. Exit and Disposal Activities The Company accounts for costs associated with exit and disposal activities in accordance with SFAS No. 146, Accounting for Costs Associated with Exit or Disposal Activities , which requires that entities recognize a liability for exit or disposal activities when the related costs are incurred. During the year ended December 31, 2008, the Company consolidated the operations of one of its plastic packaging and films segment facilities from two buildings to one building. In conjunction with the consolidation and subsequent sublease of the building to a third party in February 2009, the Company recorded a discounted lease obligation of approximately $567,000 during the year ended December 31, 2008. There were no exit costs incurred related to this facility during the three or six months ended June 30, 2009 or 2008. The Company remains obligated to make payments under a facility lease through August 2015 and, in April 2009, the Company began receiving sublease income to help mitigate the cost of the remaining lease obligation. The remaining lease obligation related to this facility reflected in the accompanying consolidated balance sheet as of June 30, 2009 was approximately $540,000. During the year ended December 31, 2007, the Company ceased using a significant portion of one of its leased Canadian plastic packaging facilities and recorded a charge to pre-tax earnings of approximately $699,000 for the pro-rata portion of the remaining lease payments to be made through the lease term ending December 2009 for the unused area of the facility. The Company does not intend to renew the lease on this facility upon its expiration in December of 2009. There were no exit costs incurred during the three or six months ended June 30, 2009 or 2008 related to this facility. The remaining lease obligation reflected in the accompanying consolidated balance sheet as of June 30, 2009 related to this facility was approximately $120,000. During the year ended December 31, 2006, the Company ceased production at the pouch production facility of one of its plastic-based packaging operations and transferred pouch production and certain assets of this facility to other facilities. The Company remains obligated to make payments under a facility lease through June 2010. In June 2008, the Company sublet the facility to help mitigate the cost of the remaining lease obligation. During the three and six months ended June 30, 2008, the Company increased its future lease obligation by $156,000 and $207,000, respectively, as a result of revising the estimate of expected future sublease income, and this charge was reflected in Selling, general and administrative expenses in the accompanying consolidated statements of operations for the three and six months ended June 30, 2008. There were no exit costs incurred during the three or six months ended June 30, 2009. The remaining lease obligation reflected in the accompanying consolidated balance sheet as of June 30, 2009 related to this facility was approximately $301,000. 9. Contingencies From time to time, the Company becomes party to legal proceedings and administrative actions, which are of an ordinary or routine nature, incidental to the operations of the Company. Although it is difficult to predict the outcome of any legal proceeding, in the opinion of the Companys management, such proceedings and actions should not, individually or in the aggregate, have a material adverse effect on the Companys consolidated financial condition, results of operations or cash flows. 11 10. Comprehensive Income (Loss) The components of comprehensive income (loss) are as follows for the three and six months ended June 30, 2009 and 2008: Three Months Ended Three Months Ended Six Months Ended Six Months Ended (in thousands of dollars) June 30, 2009 June 30, 2008 June 30, 2009 June 30, 2008 Net income (loss) $ 960 $ (976 ) $ 2,545 $ (1,590 ) Translation adjustment 2,853 2,308 ) Comprehensive income (loss) $ 3,813 $ (646 ) $ 4,853 $ (2,396 ) The following table summarizes the components of accumulated other comprehensive loss and the changes in accumulated other comprehensive loss for the six months ended June 30, 2009: Foreign Accumulated Currency Defined Other Translation Benefit Plan Comprehensive (in thousands of dollars) Adjustment Adjustments Loss Balance at December 31, 2008 $ (4,750 ) $ (7,607 ) $ (12,357 ) Year-to-date net change 2,308 - 2,308 Balance at June 30, 2009 $ (2,442 ) $ (7,607 ) $ (10,049 ) 11. Related Party Transactions with Affiliates of Sun Capital The Company is party to a management services agreement with Sun Capital Partners Management IV, LLC (Sun Capital Management), an affiliate of Sun Capital, that terminates on October 13, 2015. Pursuant to the terms of the agreement, as amended, Sun Capital Management has provided and will provide the Company with certain financial and management consulting services, subject to the supervision of the Companys Board of Directors. In exchange for these services, the Company pays Sun Capital Management an annual management fee equal to the greater of $1.0 million or 2.0% of EBITDA (as defined in the agreement). The Company is also obligated to reimburse Sun Capital Management for all out-of-pocket expenses incurred in connection with the performance of the services under the agreement. The Company incurred management fees and other related expenses under the management services agreement of approximately $342,000 and $356,000 during the three months ended June 30, 2009 and 2008, respectively, and approximately $739,000 and $727,000 during the six months ended June 30, 2009 and 2008, respectively. Such fees are reflected in Selling, general and administrative expenses in the accompanying consolidated statements of operations. In addition to this general management fee, in connection with any management services provided to the Company, its subsidiaries, or its stockholders with respect to certain corporate events, including, without limitation, refinancing, restructurings, equity or debt offerings, acquisitions, mergers, consolidations, business combinations, sales and divestitures, Sun Capital Management is entitled to 1.0% of the aggregate consideration paid in connection with the applicable corporate event as well as any customary and reasonable fees. The Company is also obligated to reimburse Sun Capital Management for all out-of-pocket expenses incurred in connection with the performance of the services related to the applicable corporate event under the agreement. No such expenses were incurred during the three or six months ended June 30, 2009 or 2008 under this portion of the agreement. 12. Segments and Significant Customers Segments The Company identifies its reportable segments in accordance with SFAS No. 131, Disclosures about Segments of an Enterprise and Related Information, by reviewing the nature of products sold, nature of the production processes, type and class of customer, methods to distribute product and nature of regulatory environment. While the Company considers all of these factors, the Company believes that the most significant factors are the nature of its products, the nature of the production process and the type of customers served. 12 Prior to the Companys fourth quarter of 2008, the Company determined that it operated in two reportable segments based on the criteria enumerated in SFAS No. 131. After the 2007 acquisitions of EAC and EPF, the Company began integration of these acquired businesses and during 2008 reassessed its segment reporting as required by SFAS No. 131. As of the fourth quarter of 2008, the Company determined that its operations consisted of three reportable segments: (i) paper packaging, (ii) plastic packaging and films, and (iii) coated products. The paper packaging segment produces paper packaging products used in applications such as food, charcoal, pet food, seed, concrete, and dairy packaging. The plastic packaging and films segment produces plastic packaging and film products used in applications such as chemicals, salt, building materials, lawn and garden, towel and tissue, retail food packaging and beverage overwrap. The coated products segment produces precision coated films, foils, fabrics and other substrates used in the electronic and engineered films business. Certain amounts in the prior year have been restated to present this three-segment approach consistent with the guidance offered by SFAS No. 131. Effective July 1, 2009, the Company implemented an internal organizational change to move from a concentration on product lines to a concentration on markets. In light of this internal reorganization, the Company is currently reassessing the operating segments to be reported for future periods. The Company evaluates performance based on profit or loss from operations. For the three and six months ended June 30, 2009 and 2008 segment data includes a charge allocating certain corporate costs to each of its operating segments, as summarized in the table below: Three Months Ended Three Months Ended Six Months Ended Six Months Ended (in thousands of dollars) June 30, 2009 June 30, 2008 June 30, 2009 June 30, 2008 Paper packaging $ 1,752 $ 1,866 $ 3,917 $ 3,693 Plastic packaging and films 2,798 2,632 6,003 5,330 Total Allocations $ 4,550 $ 4,498 $ 9,920 $ 9,023 No corporate costs were allocated to the coated products segment during the three or six months ended June 30, 2009 or 2008. While sales and transfers between segments are recorded at cost plus a reasonable profit, the effects of intersegment sales are excluded from the computations of segment operating income. Intercompany profit in inventory is recognized as a reduction in cost of goods sold by the selling segment when the related inventory is sold to an unaffiliated customer. Effects of intersegment sales and intercompany profit are not significant for the periods presented. Corporate operating losses consist principally of certain unallocated corporate costs. 13 The table below presents information about the Companys reportable segments for the three and six months ended June 30, 2009 and 2008. Three Months Ended Three Months Ended Six Months Ended Six Months Ended (in thousands of dollars) June 30, 2009 June 30, 2008 June 30, 2009 June 30, 2
